DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 18 are pending.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An 
Claims 1, 2, 3, 4, 5, 8, 11, 14, 16, and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 3, 5, 6, 7, 8, 9, 19, and 20, respectively of U.S. Patent No. 10,816,495 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they encompass substantially similar subject matter.

The following table is presented for the purpose of a comparison of the conflicting claims between the application and the patent.

Application No. 16/949,169
U.S. Patent No. 10,816,495 B2
Claim 1
Claim 1
An article comprising:
An armor piece comprising:
a material to be tested; a plurality of electrical contacts distributed about and electrically connected to the material to be tested; and
a tested material; a plurality of electrical contacts distributed about and electrically connected to the tested material; and
a non-volatile memory (NVM) device attached to the material to be tested such that a major surface of the NVM device is perpendicular to a major surface of the material to be tested,
a non-volatile memory (NVM) device attached to the tested material so that a major surface of the NVM device is perpendicular to a major surface of the tested material,
wherein the NVM device is hardened against exposure to X-ray radiation, and wherein the NVM device is configured to provide at least one technique to reduce an effect of errors selected from the group consisting of data redundancy and error-correcting code.
wherein the NVM device is hardened against exposure to X-ray radiation, and wherein the NVM device is configured to provide at least one technique to reduce an effect of errors selected from the group consisting of data redundancy and error-correcting code.
Claim 2
Claim 2
wherein the NVM device comprises primary memory cells and redundant memory cells configured to store first and second copies of the same data, respectively.
wherein the NVM device comprises primary memory cells and redundant memory cells configured to store first and second copies of the same data, respectively.
Claim 3
Claim 3
wherein the NVM device is configured to perform the error correction code on data stored by the NVM device to recover error-laden data.
wherein the NVM device is configured to perform the error-correcting code on data stored by the NVM device to recover error-laden data.
Claim 4
Claim 4
wherein the NVM device is configured to store data comprising control voltages associated with the material to be tested for use in a crack detection technique.
wherein the NVM device is configured to store data comprising control voltages associated with the tested material for use in a crack detection technique.
Claim 5
Claim 5
wherein the material to be tested comprises a ceramic.
wherein the tested material comprises a ceramic.
Claim 8
Claim 6

wherein the NVM device is electrically connected to a controller, wherein the controller is attached to the tested material, and wherein the controller is configured to: for at least one pair of drive electrical contacts of a plurality of pairs of drive electrical contacts from the plurality of electrical contacts: cause an electrical signal to be applied to the respective pair of drive electrical contacts; for each respective measurement electrical contact of a plurality of measurement electrical contacts from the plurality of electrical contacts, cause a respective measured voltage to be determined using the respective measurement electrical contact; retrieve a plurality of respective control voltages from the NVM device, each respective control voltage associated with a respective pair of drive electrical contacts and a respective measurement electrical contact; and determine whether the tested material includes a crack or other defect based on the respective measured voltages and the respective control voltages.
Claim 11
Claim 7
A measurement system comprising: an article comprising: a material to be tested; a plurality of electrical contacts distributed about and electrically connected to the material to be tested; a non-volatile memory (NVM) device attached to the material to be tested such that a major surface of the NVM device is perpendicular to a major surface of the material to be tested, wherein the NVM device is hardened against exposure to X-ray radiation, and wherein the NVM device is configured to store data comprising control voltages associated with the material to be tested and to provide at least one technique to reduce an effect of errors selected from the group consisting of data redundancy and error-correcting code; and a controller configured to: cause an electrical signal to be applied to a pair of drive electrical contacts from the plurality of electrical contacts; cause a measured voltage to be determined using a measurement electrical contact from the plurality of electrical contacts; retrieve a control voltage from the NVM device; and determine whether the material to be tested includes a defect based on the measured voltage and the control voltage.
A measurement system comprising: an armor piece comprising: a tested material; a plurality of electrical contacts distributed about and electrically connected to the tested material; a non-volatile memory (NVM) device attached to the tested material so that a major surface of the NVM device is perpendicular to a major surface of the tested material, wherein the NVM device is hardened against exposure to X-ray radiation, and wherein the NVM device is configured to store data comprising control voltages associated with the tested material and to provide at least one technique to reduce an effect of errors selected from the group consisting of data redundancy and error-correcting code; and a controller configured to: cause an electrical signal to be applied to a pair of drive electrical contacts from the plurality of electrical contacts; cause a measured voltage to be determined using a measurement electrical contact from the plurality of electrical contacts; retrieve a control voltage from the NVM device; and determine whether the tested material includes a crack or other defect based on the measured voltage and the control voltage.
Claim 13
Claim 8
wherein the NVM device comprises primary memory cells and redundant memory cells configured to store first and second copies of the same data, respectively.
wherein the NVM device comprises primary memory cells and redundant memory cells configured to store first and second copies of the same data, respectively.
Claim 14
Claim 9
wherein the NVM device is configured to perform the error correction code on data stored by the NVM device to recover error-laden data.
wherein the NVM device is configured to perform the error-correcting code on data stored by the NVM device to recover error-laden data.
Claim 16
Claim 19
A method comprising: retrieving a plurality of control voltage values from a nonvolatile memory (NVM) device attached to an article comprising a material to be tested; causing the material to be tested to be exposed to X-ray radiation; and writing the plurality of control voltage values to the NVM device.
A method comprising: retrieving a plurality of control voltage values from a nonvolatile memory (NVM) device attached to an armor piece comprising a tested material; causing the tested material to be exposed to X-ray radiation; and writing the plurality of control voltage values to the NVM device.
Claim 17
Claim 20
further comprising: in response to causing the material to be tested to be exposed to X-ray radiation, determining whether the material to be tested includes a defect.
further comprising: in response to causing the tested material to be exposed to X-ray radiation, determining whether the tested material includes a crack or other defect.


Comments
The prior art of record found as a result of the search, does not teach alone or in combination all of the elements recited in claims 1, 11, and 16. Therefore, no prior art rejection for claims 1 – 18 is presented in this action. However, see the DP rejection presented above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
O’Bier, II et al. (US 2015/0285697 A1) discloses a processor electrically connected to the sensors attached to the plurality of arch spring assemblies and configured to receive inputs from the one or more sensors indicating when an impact force has been received and determine, based on such inputs, the amount, location, and direction of force received; and a data store, in communication with the processor (see claim 20).
Cho (US 2012/0261039 A1) teaches forming process requires solution heat treatment of the work piece at the solutionization temperature and quench the work piece to room temperature to condition the work piece to be capable of receiving severe forming process by bending or bending and stretching at various bending angles more severe than 160 degrees of bending angle to meet the geometry requirement of the vehicle armor component d) If desired, a 
Hazlett (US 2011/0179553 A1) suggests a central member that includes two oppositely disposed side members and an upper portion configured to interface with an inner surface of the body armor and at least one horizontal strap that has a vertical receiving channel; at least two support straps separated from each other by a distance, each support strap having first and second ends and being substantially aligned with one of the vertical receiving channels (see claim 17).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNI ASTACIO-OQUENDO whose telephone number is (571)270-5724.  The examiner can normally be reached on Monday - Friday, 8:30am - 5:00pm, Friday, EDT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GIOVANNI ASTACIO-OQUENDO/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        12/31/2021